This is a suit by T.A. Rambo, hereinafter called plaintiff, against the Gypsy Oil Company, hereinafter called defendant, to cancel an oil and gas lease as a cloud upon his title.
Plaintiff purchased lands covered by this lease, previously executed by his grantor to *Page 141 
the defendant herein. By the terms of the lease, the lessee, the defendant herein, agreed to complete a well in a stipulated time or pay to the lessor a stipulated sum per acre for each year such completion was delayed. The lease further stipulated that upon payment of a certain sum the lessee had the option to surrender and cancel the same. This suit is brought upon the doctrine of law as laid down in Brown v. Wilson et al.,58 Okla. 392, 160 P. 94, wherein it was held that under such a surrender clause the lessor, too, had the option to cancel the lease at any rent-paying period. Brown v. Wilson et al., supra, was the latest expression of this court as to the power of the lessor to cancel the lease under the surrender clause of the same at the time this case was tried in the lower court. This court now holds that the consideration expressed in the lease is a sufficient consideration for the granting by the lessor of the option to the lessee to surrender and cancel the lease, and that this option is not granted to the lessor merely for the reason it is reserved to the lessee. Northwestern Oil  Gas Company v. Branine, 71 Oklahoma, 175 P. 533; Southwestern Oil Co. v. McDaniel, 71 Oklahoma, 175 P. 920; Pucini v. Baumgarner, 71 Oklahoma, 175 P. 537; Rich v. Doneghey, 71 Oklahoma, 177 P. 86; Eastern Oil Co. v. Beatty, 71 Oklahoma,177 P. 104; McCray v. Miller, 78 Okla. 16, 184 P. 781.
The plaintiff, the successful party in the trial court, does not favor us with a brief.
Reversed and remanded.
OWEN, C. J., and RAINEY, PITCHFORD, McNEILL, and BAILEY, JJ., concur.